Citation Nr: 0601326	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include paranoid 
schizophrenia, claimed as secondary to the veteran's service-
connected grand mal epilepsy.  

2.  Entitlement to service connection for claimed bronchitis.  

3.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in December 2003 
for additional development.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of this document.  This matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The current demonstrated paranoid schizophrenia is shown 
as likely as not to have had its clinical onset during the 
veteran's period of active service.  

3.  The veteran is not shown to have manifested lung or 
respiratory complaints or finding during his period of 
service.  

4.  The veteran is not shown to have chronic bronchitis due 
to any event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
innocently acquired psychiatric disability manifested by 
paranoid schizophrenia is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran is not shown to have a disability manifested 
by bronchitis due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has afforded the veteran a comprehensive 
VA examination addressing his claimed psychiatric disorder.  
For reasons described in further detail below, the Board has 
determined that a VA examination addressing the veteran's 
claimed bronchitis is not "necessary" in this case.  

Moreover, there is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  In compliance with the Board's December 2003 
remand, the RO requested treatment records from an Air Force 
base, but this facility notified the RO in December 2004 that 
it had no records of the veteran.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued several years prior to the enactment of 
VCAA.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


III.  Psychiatric disorder

The veteran was not specifically treated for a schizophrenia 
or another psychiatric disorder during service, but he was 
noted to have "a mild degree of anxiety" during a December 
1966 hospitalization for grand mal epilepsy.  

Subsequent to service, the veteran was hospitalized at a VA 
facility for a paranoid-type schizophrenic reaction from July 
to September of 1969 and has been further hospitalized for 
this disorder on multiple occasions.  Notably, a VA 
psychiatrist noted in an opinion dated in March 1987 that the 
veteran was "emotionally, socially and occupationally 
crippled" as a result of his body producing a foul odor 
dating back to 1966.  

The Board is aware that a VA psychiatric examination report 
from October 1997 indicates that the veteran's psychiatric 
disorder had its onset after his military career.  However, 
no further explanation was offered for this opinion.  

In June 2004, following the recent remand, the veteran was 
afforded a further VA psychiatric examination, with an 
examiner who reviewed the claims file.  The examiner noted 
that the veteran appeared to have been having symptoms of 
withdrawal, a blunted affect, diminished interest and bizarre 
speech "since 1967."  

Moreover, the examiner determined that, while the veteran's 
schizophrenia was not related to his seizure disorder, it was 
"as likely as not that the veteran's current psychiatric 
disorder had become active during his military service."  
The examiner reiterated both conclusions in an April 2005 
addendum.  

The Board has reviewed the aforementioned treatment reports 
and finds that it is as likely as not that the veteran's 
paranoid schizophrenia was first clinically present in 
service.  

In this regard, the Board attaches more weight to the June 
2004 VA opinion than to the unfavorable opinion from October 
1997 because of the more detailed rationale provided in the 
latter opinion.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

As such, by extending the benefit of the doubt to the 
veteran, service connection for paranoid schizophrenia is 
warranted for this disorder.  This determination represents a 
complete grant of the veteran's claim.  


IV.  Bronchitis

A careful review of the veteran's service medical records 
shows they are entirely devoid of notations of complaints, 
findings or treatment for respiratory symptomatology.  

Following service, in April 1980, the veteran reported having 
had breathing problems since January 1980.  

Bronchitis was first noted in a February 1982 VA treatment 
record.  A diagnosis of bronchitis is further indicated in VA 
medical records from April and May of 1995.  

However, none of the veteran's treatment providers has 
offered an opinion suggesting that this disorder is in any 
way etiologically related to service.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed bronchitis.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, as there is no evidence that the 
veteran suffered an event, injury or disease in service, it 
is not reasonable possible that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 1997 VA hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bronchitis, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for paranoid schizophrenia is granted.  

Service connection for bronchitis is denied.  



REMAND

The service medical records do not reflect that the veteran 
was diagnosed with hypertension during service.  However, he 
was treated for high blood pressure as early as a VA 
hospitalization in July 1969, and an August 1997 VA treatment 
record contains a notation of hypertension "since 1966."  

It is not clear from this treatment record whether this 
notation reflects a history reported by the veteran or an 
opinion of the examiner, and the etiology of his claimed 
hypertension has not been addressed on examination to date.  

As such, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination, with an appropriate examiner 
who has reviewed the veteran's claims 
file.  Based on the examination findings 
and a claims file review, this examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater likelihood) that 
the veteran has current disability 
manifested by hypertension that is due to 
disease or injury in service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for hypertension.  If the determination 
of this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


